DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-21) in the reply filed on 12/07/2020 is acknowledged. Further, claims 22-28 were withdrawn without prejudice in said reply.
Information Disclosure Statement
It appears US Patent Cite No 1 on the IDS filed 11/27/2018, which corresponds to Wysiekierski et al. (US 4,746,378 A), should be Beadle et al. (US 5,746,378 A).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "16" (fig. 7a, 8) have both been used to designate the crushing device.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the recitation “The object is achieved by the features of claims 1 and 22” in section “III”, subsection “b” (see pg. 2) is objected and examiner suggests deleting said recitation because if only one of claims 1 and 22 become allowable, or one or both of claims 1 and 22 are canceled, then said recitation would no longer be a valid statement.
Further, pg. 22, para. 2 sets forth that the electric junction box corresponds to reference character “7” but pg. 35 defines “7” to be the “control”.
Appropriate correction for the above list of issues is required.

“the pressing slot (2) has the constant width in the pass through direction” (clm. 4)
Pg. 10, para. 2 of the as-filed specification sets forth that “The pressing slot has a uniform width in the axial direction” which is into and out of the page in reference to Fig. 2a of the drawings, and Fig. 2a further shows that the pass through direction (10) is transverse to the axial direction.
Claim Objections
Claim 21 is objected to because of the following informalities:
The phrase “the stop” (ln. 6, 8) should be deleted since the stop is already recited in line 3 and the bullets of lines 6 and 8 are referring to the stop of line 3.
Further, the limitation “the stop (13) is configured movable in the pass-through direction (10), movable in a controlled manner” would read more clearly if rewritten to read, for example, ‘is configured to be movable in the pass-through direction, and is movable in a controlled manner’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“a pressing device for flat pressing” (first recited in clm. 1); the term “device” is a generic placeholder (nonce term) and is coupled to the function language “for flat pressing”, and the term “pressing” does not explicitly or implicitly define any particular structure of the device; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification (pg. 9, para. 3, 6) lists the corresponding structure as at least one pressing roller and an opposite pressing element which can be either of a fixed press support surface or a second pressing roller
“a crushing device…for crushing” (first recited in clm. 1); the term “device” is a generic placeholder (nonce term) and is coupled to the function language “for crushing”, and the term “crushing” does not explicitly or implicitly define any particular structure of the device; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification (pg. 11, para. 3, 4) lists the corresponding structure as at least one first crushing roller and an opposite crushing element comprising both a crush support surface and a second crushing roller
“drive device for driving” (first recited in clm. 2); the term “device” is a generic placeholder (nonce term) and is coupled to the function language “for driving”, and the term “drive” does not explicitly or implicitly define any particular structure of the device; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification (pg. 22, para. 2) lists the corresponding structure as an electric motor and an electric junction box

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Further, the recitation “a control for controlling” (first recited in clm. 2) invokes 35 U.S.C. 112(f) because the term “control” is a generic placeholder (nonce term) and is coupled to the functional language “for controlling”, and the nonce term is not preceded by a structural modifier; however, the limitation cannot be interpreted under 35 U.S.C. 112(f) because the specification is devoid of any corresponding structure for the term “control”; therefore, the claim is indefinite as set forth below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the instant case, the specification (pg. 10, para. 2) does not reasonably provide enablement for “the pressing slot” having “constant width” while simultaneously having a “widest spot” and a “narrowest spot”, as claim 4 requires. How can the width be constant and yet also have both a widest spot and a narrowest spot? The skilled artisan would not be able to readily predict a solution for reconciling such a contradiction and applicant has not provided any direction for doing so either, and therefore, to make and use the claimed invention would require undue experimentation.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the pressing slot has the constant width in the pass through direction in that the widest spot is at the most 20% wider than the narrowest spot”, but the specification (pg. 10, para. 2) states that “The pressing slot has a uniform width in the axial direction, 
	The claimed subject matter raises the question of whether the inventor(s) had possession of the claimed invention at the time of filing of the present application for at least two reasons:
claim 4 contradicts the specification as to which direction, namely the axial or the pass-through, the constant width of the pressing slot is in reference to
claim 4 and the specification both contradict themselves by stating that the pressing slot has constant/uniform width while also having a widest spot and a narrowest spot
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.

“the directions of the main plane”, “the main plane” and “the plate” (clm. 1)
“the first pressing roller” (clm. 3)
“the constant width”, “the widest spot” and “the narrowest spot” (clm. 4)
“the pressing rollers” (clm. 6)
“the rotation axes” and “the pressing rollers” (clm. 7)
“their rotation axes” and “the smallest hollow element” (clm. 8)
“the at least one pressing roller”, “the operating portion”, “the base diameter”, and “the adjacent pressing roller” (clm. 9)
“the respective tightest spot” and “the pressing slot”, “the shortest flattened hollow element”, “the shortest non-deformed hollow element”, “the longest hollow element”, and “the bending locations” (clm. 10)
“their free outer end” (clm. 11)
“the at least one crushing roller”, “their outer edges”, “their side flanks”, “the tooth ring portions”, “their groove base” and “their lateral groove flanks” (clm. 12)
“the at least one pressing roller” and “their other pressing roller” (clm. 13)
“the axial offsets”, “the circumferential grooves”, “the tooth-ring portions”, “their wiper surface”, “the base element”, “the roller”, “the wipers of the at least one pressing roller”, “the at least one pressing roller”, “the at least one crushing roller”, and “the tooth-ring portions of the at least one crushing roller” (clm. 14)
“the wiper surfaces”, “the axially offset wipers” and “the axial direction” (clm. 15)
“the pressing slot” and “its free end” (clm. 16
“the pressing slot”, “the blade counter-element” and “the corresponding direction of rotation” (clm. 17)
“the blade counter-element”, “the largest possible blade distance”, “the blade shaft”, “the opposite blade element”, “the greatest extension” and “the thickest and/or greatest hollow element” (clm. 18)
“the blades”, “the blade shaft”, “the operating portion”, “the at least one pressing roller”, “the free trailing edge”, “their free end”, “their main plane”, “its radial extension”, “its center portion”, “its backside” and “the rear free end” (clm. 19)
Regarding claim 1: the claim recites “a hollow element”, “the flattened plate shaped hollow element” and “the plate”. It is unclear if each of said elements is intended to be the same structure.
Regarding claim 2: claim limitation “control for controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any corresponding structure that can reasonably be interpreted as the “control”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 3: it is unclear which structure the term “which” (ln. 6) refers to. Does it refer to the pressing device, the roller, the pressing slot, or the pressing counter element?
Further, applicant’s use of the bullet format is rendering a clear understanding of the claim difficult. As currently formatted, the claim reads in part:

wherein the pressing counter element (1b),
either a particularly fixed pressing support surface (2’), or
a second rotatable, drivable pressing roller (1b)…”
Said claim recitation is clearly not a coherent claim limitation and is unclear because “the pressing counter element” was initially introduced in a previous bullet having the same level of indentation. It appears a further indentation of the second bullet is required such that it falls under the first bullet as opposed to “the pressing device”. Further, it appears the third and fourth bullets should be further indented than the second bullet such that they fall under the second bullet.
Furthermore, it is unclear if the “second…pressing roller” (ln. 10) is intended to be one of the “at least one pressing roller” (ln. 4).
Regarding claim 4: the claim recites “the pressing rollers”. However claim 3, from which claim 4 depends, recited “at least one pressing roller” and “a second…pressing roller” only as an alternative to a “particularly fixed pressing support surface”. Therefore, it is unclear if “the pressing rollers” includes the “second...pressing roller” of claim 3 or multiple of the “at least one pressing roller” cooperating with “the pressing counter element”.
Regarding claim 5: applicant’s use of the bullet format renders a clear understanding of the claim difficult. As currently formatted, the claim reads in part:
“the crushing device (3),
wherein the opposite crushing element (3b),
comprises either a fixed crush support surface (5’),
or a second rotatable crushing roller (3b)…”
Said claim recitation is clearly not a coherent claim limitation and is unclear because “the opposite crushing element” was initially introduced in a previous bullet having the same level of indentation. It appears a further indentation of the second bullet is required such that it falls under the first bullet as opposed to “the crushing device”. Further, it appears the third and fourth bullets should be further indented than the second bullet such that they fall under the second bullet.
Furthermore, it is unclear if the “second rotatable crushing roller” (ln. 9) is intended to be one of the “at least one crushing roller” (ln. 4) and if “the first crushing roller” (ln. 10) is intended to refer to the “at least one crushing roller” (ln. 4) or an additional roller. 
Regarding claim 6: it is unclear what is meant by “as a matter of principle” (ln. 5) or what its limiting effects on the claim are intended to be. Examiner suggests deleting said phrase.
Further, it is unclear if “at least one crushing roller” (ln. 7-8) is intended to be additional to the “at least one crushing roller” of claim 5.
Furthermore, it is unclear if “the two pressing rollers” (ln. 9) are intended to limit “the pressing rollers” (ln. 4) to two rollers, or if “the two pressing rollers” are in addition to “the pressing rollers”.
Regarding claim 7: it is unclear if “the first crushing roller” (ln. 2) is intended to refer to the “at least one crushing roller” of claim 5.
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
Regarding claim 8: it is unclear which rollers of claim 5 “the rollers” is referring to.
Further, it is unclear what structure “a face side” (ln. 5) is referring to.
Furthermore, the claim recites “wherein the operating portion is shorter in its axial direction than a largest extension of the smallest hollow element that is provided for processing”. Applicant is further limiting the structure of “the operation portion” relative to the work piece (“the smallest hollow element”), which is improper because the work piece has not been positively recited. Applicant is reminded that the claims are drawn to a single “device” which naturally excludes the work piece as opposed to a system which could include the work piece. It is unclear if applicant intends the work piece to be required in the claims.
Regarding claim 9: it is unclear if “the roller” is referring to “the at least one pressing roller” or “the at least one crushing roller”.
Further, the claim recites “the at least one pressing roller” (ln. 3) and then recites “the pressing rollers” (ln. 7). Therefore, it is unclear if applicant intends to require that there be multiple pressing rollers. Did applicant intend to claim, for example, ‘each of the at least one pressing roller’?

Additionally, it is unclear which of the “plural axially offset tooth ring portion” (ln. 7) the “tooth ring portion” (ln. 10) is referring to.
Regarding claim 10: it is unclear what the intended difference is between “the respective tightest spot” and “the respectively tightest spot”.
Further, it is unclear which structure “is” (ln. 6) and “at least large enough” (ln. 9) refers to. Do they refer to the pass-through direction, the pressing slot, the respective tights spot, or the crushing slot?
Regarding claim 11: it is unclear if the “free outer end” (ln. 5) or “the inner end” (ln. 6) are referring to the “teeth” in general or to the “front flank”.
Regarding claim 12: it is unclear which structure is “provided circumferential grooves” (ln. 6).
Regarding claim 13: the claim recites “teeth…are sized and positioned” “as a function of a wall thickness of hollow elements provided for processing”. However, the work pieces (“hollow elements”) have not been positively recited and it is improper to further limit structure relative to an element that is not positively recited. Therefore, it is unclear if applicant intends the “hollow elements” to be required in the claim.
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation 
Regarding claim 14: the claim recites “wipers (9) reach into the axial offsets, the circumferential grooves”. It is unclear if applicant is intending to further define the axial offsets as circumferential grooves or if the offsets and grooves are entirely different features.
Further, it is unclear what is meant by “and against the pass-through direction” (ln. 5).
Furthermore, it is unclear if “the tooth-ring portions of the at least one crushing roller” (ln. 8) are the same as or additional to “the tooth-ring portions” of line 4.
Regarding claim 15: the claim recites “possibly an opposite crush support surface” (ln. 4). It is unclear if the opposite crush support surface is required in the claim.
Further, the claim recites “the axial direction” (last line). It is unclear what structure the axial direction is referring to. An axis is an imaginary line about which a body rotates, no rotating bodies have been positively recited and, therefore, no axial direction exists.
Regarding claim 18: the claim recites “a minimum blade distance…is smaller than a smallest extension of a thinnest and/or smallest hollow element”. However, the work piece (“hollow element”) has not been positively recited and it is improper to further limit structure relative to an element that is not positively recited. Therefore, it is unclear if applicant intends the “hollow element” to be required in the claim. Same goes for “the largest possible blade distance” relative to “the thickest and/or greatest hollow element” (ln. 7-8).

Regarding claim 19: it is unclear if “each blade view in the axial direction” (ln. 8) is referring to “the blades” that “extend in an axial direction” of line 3 or additional blades.
Regarding claim 21: it is unclear which of “the stop” (ln. 3) and “the…hollow element” are “movable in a controlled manner” (ln. 5).
___________________________________
Examiner notes that the claims are replete with issues under 35 U.S.C. 112 and the above listing is not conclusive, applicant is required to review all of the claims for compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention, the scope of the protection sought, and the proper application of the prior art. The claims are being examined as best understood.
Examiner notes that no art has been applied to claims 6, 8, 10 and 18; however, the claims as currently presented are not deemed to be allowable over the prior art, and applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballo (US 4,516,489 A), hereinafter ‘Ballo’.
Regarding claim 1: Ballo discloses A device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a) a pressing device (42, fig. 2) for flat pressing and optionally perforating a hollow element (NOTE: the recitation “for flat pressing and optionally perforating a hollow element” is being interpreted as an intended use limitation” and, accordingly, is not being given patentable weight),
characterized in that
b) a crushing device (59, 60) is arranged in [a] pass through direction downstream of the pressing device (42) (see fig. 2) for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction” is being interpreted as an intended use limitation and, accordingly, is not being given patentable weight).
Regarding claim 2, which depends on claim 1: Ballo discloses at least one drive device (47, 87, fig. 2) for driving the pressing device (42) or the crushing device (59, 60), and a control (col. 5, ln. 9-11; col. 6, ln. 54-56; the speed of the drive devices 47, 87 is controlled) for controlling the at least one drive device.
Regarding claim 3, which depends on claim 1: Ballo discloses the pressing device (42, fig. 2) comprises at least one pressing roller that is driveable to rotate (see fig. 2) for capturing and pulling a hollow element through a pressing slot that is configured between the pressing 
wherein the pressing counter element (58) is either a particularly fixed pressing support surface (fig. 2), or a second rotatable, drivable pressing roller that rotates counter acting to the first pressing roller.
Regarding claim 5, which depends on claim 1: Ballo discloses the crushing device comprises at least one crushing roller (59, 60, fig. 2) that is drivable to rotate (see fig. 2) for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller (59) and an opposite crushing element (60) in the pass-through direction,
wherein the opposite crushing element (60), comprises either a fixed crush support surface, or a second rotatable crushing roller (see fig. 2) that is drivable counter rotating to the first crushing roller (59) (see the directional arrows of rollers 59, 60 in fig. 2).
Regarding claim 11, which depends on claim 1: Ballo discloses teeth (50, fig. 2) of the at least one pressing roller (42) viewed in their axial direction (as shown in fig. 2) have a front flank (see examiner-annotated fig. 2 of Ballo below) oriented in the direction of rotation (see the directional arrow of 42 in fig. 2) wherein the front flank is oriented radially to the axial direction (into and out of the page as viewed in fig. 2) or their free outer end is arranged further forward relative to the inner end in the direction of rotation (see fig. 2 below).

    PNG
    media_image1.png
    204
    516
    media_image1.png
    Greyscale

Examiner-Annotated Figure 2 of Ballo



Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagdin et al. (US 3,749,004 A), hereinafter ‘Pagdin’.
Regarding claim 1: Pagdin discloses A device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a) a pressing device (7, 8, fig. 4) for flat pressing and optionally perforating a hollow element (NOTE: the recitation “for flat pressing and optionally perforating a hollow element” is being interpreted as an intended use limitation” and, accordingly, is not being given patentable weight),
characterized in that
b) a crushing device (9, 10) is arranged in [a] pass through direction downstream of the pressing device (7, 8) (see fig. 4) for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction” is being interpreted as an intended use limitation and, accordingly, is not being given patentable weight).
Regarding claim 5, which depends on claim 1: Pagdin discloses the crushing device comprises at least one crushing roller (9, 10, fig. 4) that is drivable to rotate for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller (9) and an opposite crushing element (10) in the pass-through direction,
wherein the opposite crushing element comprises either a fixed crush support surface, or a second rotatable crushing roller (10, fig. 4) that is drivable counter rotating to the first crushing roller (9) (see fig. 4).
Regarding claim 7, which depends on claim 5: Pagdin discloses that the rotation axis of the first crushing roller (9, fig. 4), also the rotation axis of the second crushing roller (10) is approximately parallel to the rotation axes of the pressing rollers (7, 8) (compare fig. 4 to fig. 3).
Regarding claim 13, which depends on claim 1: Pagdin discloses teeth (22, fig. 4, 8) of the at least one pressing roller (7), as a function of a wall thickness hollow elements provided for processing are sized and positioned relative to their other pressing roller (8) so that at least one wall of the hollow element, at least both walls are penetrated by the teeth (22), cut through when the hollow elements run through the pressing device (col. 3, ln. 37-40, “spikes 22 adapted to impale the cans passing through the rollers”).
Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle et al. (US 5,746,378 A), hereinafter ‘Beadle’.
Regarding claim 1: Beadle discloses A device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a) a pressing device (20, 24, 26, fig. 1) for flat pressing and optionally perforating a hollow element (NOTE: the recitation “for flat pressing and optionally perforating a hollow 
characterized in that
b) a crushing device (28, 30) is arranged in [a] pass through direction downstream of the pressing device (24, 26) (see fig. 1) for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction” is being interpreted as an intended use limitation and, accordingly, is not being given patentable weight).
Regarding claim 5, which depends on claim 1: Beadle discloses the crushing device comprises at least one crushing roller (28, 30, fig. 1) that is drivable to rotate for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller (28) and an opposite crushing element (30) in the pass-through direction (see fig. 1),
wherein the opposite crushing element comprises either a fixed crush support surface, or a second rotatable crushing roller (30, fig. 1) that is drivable counter rotating to the first crushing roller (28) (see fig. 1).
Regarding claim 9, which depends on claim 5: Beadle discloses the at least one pressing roller (24, 26) or the at least one crushing roller include teeth (see fig. 6; col. 2, ln. 19-21) that are arranged in the operating portion (the operating portion is made up of discs 82, col. 3, ln. 53-54) distributed over the circumference in a radial direction beyond the base diameter of the roller (made up of spacer rings 84) in the operating portion, and

the teeth of the first pressing roller (24) penetrate in the radial direction into the axial offsets between the tooth ring portion (84) of the adjacent pressing roller (26) (see fig. 5; note that “82” in Fig. 5 should be 84 since it points to the spacer ring instead of the discs having the teeth).
Claims 1 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 2015/0033960 A1), hereinafter ‘Fischer’.
Regarding claim 1: Fischer discloses A device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a) a pressing device (advancing device 2 in conjunction with guide surface 11, fig. 1) for flat pressing and optionally perforating a hollow element (NOTE: the recitation “for flat pressing and optionally perforating a hollow element” is being interpreted as an intended use limitation” and, accordingly, is not being given patentable weight),
characterized in that
b) a crushing device (advancing device 2 in conjunction with guide plates 3, 4 and flap device 5) is arranged in [a] pass through direction downstream of the pressing device (2, 11) (see fig. 1) for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate, in or against the pass through direction” is being interpreted as an intended use limitation and, accordingly, is not being given patentable weight).
Regarding claim 20, which depends on claim 1: Fischer discloses the crushing device includes a stop (4, 5, fig. 3) that is arranged transverse to the pass-through direction in a movement path (E) of the flattened, plate-shaped hollow element (G, fig. 3).
Regarding claim 21, which depends on claim 20: Fischer discloses the stop (4, 5, fig. 3) is movable transverse ([0056], “adjusting direction A is directed at least approximately transversely to the conveying direction E”) to the pass-through direction out of the movement path of the flattened, plate-shaped hollow element (G), movable in a controlled manner ([0069], “adjustment of the flap device…using an electronic control device”),
the stop (4, 5, including retaining flap 50) is force loaded against the pass-through direction by a spring ([0057], “retaining flap 50 is pretensioned…by means of a (“tension”) spring element”) or a brake device, or
the stop (4, 5, including retaining flap 50) is configured movable in the pass-through direction ([0055], “retaining flap 50 is arranged…to be pivotable about a pivot axis S”; the rotational movement of the retaining flap 50 about axis S will have a downward movement component in the pass-through direction), movable in a controlled manner ([0069], “adjustment of the flap device…using an electronic control device”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ballo.
Regarding claim 4, which depends on claim 3: as an initial matter, and in accordance with the as-filed Specification (see pg. 10, para. 2), the “pass through direction” should actually read ‘an axial direction’, and in light of that fact Ballo discloses the pressing slot (between 42 and 58, fig. 2) has constant width in the axial direction and has a widest spot (between flat sections 49 and element 58) and a narrowest spot (between blades 50 and element 58) (see fig. 2).
Ballo is silent regarding the percent of difference in width between the widest spot and narrowest spot. However, applicant has not set forth any criticality for the claimed range as opposed to a range that allows for a greater difference than 20%.
Therefore, since it is not taught nor in any way apparent what advantage the claimed range provides over a larger range, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballo such that the widest spot is at most 20% wider than the narrowest spot, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II).
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beadle, in view of Schwelling (US 2014/0196616 A1), hereinafter ‘Schwelling’.
Regarding claim 12, which depends on claim 1: Beadle is silent regarding teeth of the at least one crushing roller include a curvature or a bevel viewed in the circumferential direction at a transition from their outer edges to their side flanks, or provided circumferential grooves 
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising crushing rollers (5, 6); and teeth (511, 611, fig. 3a) of the at least one crushing roller (5, 6) include a curvature or a bevel (516, 616; also see [0099], [0132]) viewed in the circumferential direction (as shown in fig. 3a) at a transition from their outer edges (513, 613) to their side flanks (515, 615). Schwelling further teaches in para. [0053] that the particular configuration of the teeth of the crushing rollers provides the advantage that “tensions in the material of the related wall region of the body 15 or 16 being passed through, which could bring about re-expansion, are eliminated by means of only reduced forming.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tooth configuration (fig. 4 of Beadle) of the crushing rollers (28, 30, fig. 1, 3, 7) with the tooth configuration (see fig. 3a) of Schwelling, thereby providing Beadle with a tooth configuration for the crushing rollers that eliminates tensions in the material, as taught by Schwelling.
NOTE: Schwelling also teaches applicants claimed alternative of circumferential grooves having a curvature or a bevel between the tooth ring portions viewed in the circumferential direction at a transition from their groove base to their lateral groove flanks (see 556, 656, fig. 8b).
Regarding claim 14, which depends on claim 1: Beadle discloses axial offsets (spacer rings 84; NOTE: the text lists the spacer rings as “84” but fig. 5 depicts them as “82”) of the pressing rollers (24, 26) forming circumferential grooves between the tooth-ring portions (82) 
Beadle is silent regarding wipers reach into the axial offsets, the circumferential grooves between the tooth-ring portions with their wiper surface approximately tangentially to a circumference of the base element of the roller and against the pass-through direction,
the wipers of the at least one pressing roller reach as closely as possible to the crushing device, the circumference of the at least one crushing roller, into the axial offsets between the tooth-ring portions of the at least one crushing roller.
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising pressing rollers (5, 6); and wipers (14, fig. 6, 6a) that reach into the axial offsets, the circumferential grooves (610, fig. 3, 4, 6) between the tooth-ring portions (60, fig. 6, 6a) with their wiper surface approximately tangentially to a circumference of the base element of the roller (the shaft of roller 6, fig. 6a) and against the pass-through direction. Schwelling further teaches that the wipers (14) prevent the work piece form becoming jammed within the circumferential grooves (610) and being carried along on one of the pressing rollers (5, 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Beadle with wipers that reach into the axial offsets (circumferential grooves formed by spacer rings 84 of the pressing roller 26 and the grooves formed by spacers 64 of the crushing roller 30) and reach as closely as possible to the crushing roller (30, fig. 5) of the crushing device (28, 30, fig. 1), thereby preventing the hollow element from becoming jammed and being carried along by the pressing roller (26), as taught by Schwelling.
Regarding claim 15, which depends on claim 1: Beadle is silent regarding wipers and, therefore, is also silent regarding a support slot that is defined by the wiper surfaces of the axially offset wipers and possibly an opposite crush support surface expands in the pass-through direction viewed in the axial direction.
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising pressing rollers (5, 6); and wipers (14, fig. 6, 6a) that reach into the axial offsets, the circumferential grooves (610, fig. 3, 4, 6) between the tooth-ring portions (60, fig. 6, 6a). Schwelling further teaches that the wipers (14) prevent the work piece form becoming jammed within the circumferential grooves (610) and being carried along on one of the pressing rollers (5, 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Beadle with wipers that reach into the axial offsets (circumferential grooves formed by spacer rings 84 of the pressing roller 26 and the grooves formed by spacers 64 of the crushing roller 30) and reach as closely as possible to the crushing roller (30, fig. 5) of the crushing device (28, 30, fig. 1), thereby preventing the hollow element from becoming jammed and being carried along by the pressing roller (26), as taught by Schwelling. The combination results in a support slot that is formed between the wipers (14) provided by Schwelling and the feed plate (20) of Beadle and expands in the pass-through direction.
Regarding claim 16, which depends on claim 1: Beadle discloses a blade shaft (the shaft connecting blade 32 to 38, fig. 1) that is drivable to rotate (via 34, 36) has a rotation axis approximately parallel to the pressing slot (the slot between rollers 24, 26 and feed plate 20), is 
Beadle is silent regarding the blade (32) being curved backward with its free end in the rotation direction or configured as a backward curved polygon section viewed in a direction of the rotation axis.
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising a blade shaft (shaft of driver unit 7) having rotation axis (70) which is parallel to the pressing slot extending in the longitudinal direction of and between the rollers (5, 6) of the pressing device, and the blade shaft is upstream of the pressing device (see fig. 1), wherein a blade (71-73, fig. 1) is curved backward with its free end in the rotation direction or configured as a backward curved polygon section viewed in a direction of the rotation axis (70) (see fig. 1). Schwelling further teaches that the blades (71-73) push work pieces into the gap of the pressing rollers (5, 6) (see fig. 1a; [0058]).
Therefore, because the blade (32) of Beadle and the blades (71-73) of Schwelling are used for the same purpose, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blade (32), together with elements (34, 36, 38), with the driving unit (7) of Schwelling having the blades (71-73), since the substitution results in a predictable use of a known device for the purpose of pushing or forcing work pieces into the gap of pressing rollers (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 17, which depends on claim 1: Beadles discloses a blade shaft (the shaft connecting blade 32 to 38, fig. 1) is arranged at an axis offset from the pressing slot (the slot between rollers 24, 26 and feed plate 20) and relative to the blade counter-element (upper portion of feed plate 20) so that the blade (32) presses a hollow element that sits on the blade opposite element in a direction towards the pressing slot when the blade shaft is driven into the corresponding direction of rotation (see fig. 1; col. 2, ln. 47-49, 62-65).
Beadle is silent regarding “blades” as only the blade (32) is disclosed.
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising a blade shaft (shaft of driver unit 7) arranged at an axis (70) offset from the pressing slot between the rollers (5, 6) and relative to the blade counter-element (10) so that blades (71-73) press a hollow element (15, 16) that sits on the blade opposite element (10) in a direction towards the pressing slot when the blade shaft is driven into the corresponding direction of rotation (see fig. 1a; [0058]).
Therefore, because the blade (32) of Beadle and the blades (71-73) of Schwelling are used for the same purpose of pushing or forcing work pieces into the gap of pressing rollers, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blade (32), together with elements (34, 36, 38), with the driving unit (7) of Schwelling having the blades (71-73), since the substitution results in a predictable use of a known device for the purpose of pushing or forcing work pieces into the gap of pressing rollers (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beadle, in view of Linnekogel et al. (EP 3,243,646 A1), hereinafter ‘Linnekogel’
Regarding claim 19, which depends on claim 1: Beadle discloses a blade (32, fig. 1) for forcing work pieces into the pressing slot between pressing rollers (24, 26) and the feed plate (20) (see fig. 1; col. 2, ln. 47-49, 62-65).
Beadle is silent regarding blades extending in an axial direction of the blade shaft over at least 60% of a length of the operating portion of the at least one pressing roller, or
the free trailing edge of the blades includes a serration, or
the blades have a decreasing bending stiffness towards their free end transversal to their main plane, and each blade viewed in axial direction is supported in its radial extension in its center portion in an opposite direction to the direction or rotation, thus on its backside, by the rear free end of another blade that contacts its backside.
However, Linnekogel teaches a device for compacting hollow containers such as plastic bottles ([0005]), the device comprising a pressing roller (3, fig. 1) and an impeller (9) having blades (10); and free trailing edges of the blades include serrations (see the serrations on blades 10 in fig. 1-4). Linnekogel further teaches that the serrated blades grip the work pieces to convey them into the pressing slot between the roller (3) and the pressure plate (4) (see [0038] – [0040]).
Therefore, because the blade (32) of Beadle and the blades (10) of Linnekogel are used for the same purpose of pushing or forcing work pieces into a pressing slot, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blade (32) of Beadle, together with elements (34, 36, 38), with the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725